United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 07-1618/3436
                                   ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeals from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Luis M. Palacios,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 6, 2008
                                 Filed: October 15, 2009
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Luis Palacios guilty of conspiring to distribute and possess with
intent to distribute more than 500 grams of methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and 846, and conspiring to launder money, in violation of 18
U.S.C. § 1956(a)(1)(A)(i) and 1956(h); and the district court1 sentenced him to a total
of 360 months in prison and 5 years of supervised release. The court also entered a
forfeiture judgment under 21 U.S.C. § 853(a). Palacios appeals, and his counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
sentence. (No. 07-1618.) Palacios separately appeals, pro se, the district court’s
denial of his pro se motion for transcripts, a motion the district court denied because
trial counsel had previously requested the transcripts. (No. 07-3436.)

       Following careful review, we find nothing in the record to show that the district
court acted unreasonably in sentencing Palacios at the bottom of the advisory
Guidelines range of 360 months to life: there is no indication that the court failed to
consider a relevant factor that should have received significant weight, gave
significant weight to an improper or irrelevant factor, or considered only the
appropriate factors but committed a clear error of judgment in weighing those factors.
See United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (relevant factors in
reviewing reasonableness of sentence); see also United States v. Brown, 539 F.3d 835,
841-42 (8th Cir. 2008), cert. denied, 129 S. Ct. 658 (2008) (discretionary decision not
to depart downward is not generally reviewable on appeal, absent alleged
unconstitutional motive or mistaken belief that court lacked authority to depart;
affirming 360-month sentence, which was at bottom of Guidelines range of 360
months to life, despite allegations of abuse suffered as child and mental and emotional
disorders).

       In addition, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no nonfrivolous issues. In particular, the
government amply established through the testimony of cooperating codefendants and
postal inspectors the existence of a drug-distribution agreement between Palacios and
at least one other person, see United States v. Sherman, 262 F.3d 784, 790-91 (8th Cir.
2001), as well as an agreement to launder money, see 18 U.S.C. § 1956(a)(1)(A)
(elements of money-laundering violation); United States v. Dugan, 238 F.3d 1041,
1043 (8th Cir. 2001) (conspiracy to launder money). Further, the district court
adopted the findings in the presentence report, to which the parties did not object, that
Palacios was responsible for at least 5 kilograms of the drug, that he was subject to a



                                          -2-
role enhancement, and that he was a career offender under the Sentencing Guidelines,
and those findings are supported by the record.

       Accordingly, in Appeal No. 07-1618, we affirm the judgment of the district
court. We also grant counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari, and
we deny Palacios’s motions for new counsel. As for Appeal No. 07-3436, because the
district court was not required under the Criminal Justice Act to authorize duplicate
transcripts at government expense to defense counsel and defendant, we affirm the
denial of Palacios’s motion.
                        ______________________________




                                          -3-